Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered. 
Claims 1, 3-4, 7-14, and 16-20 are currently pending and have been fully considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIMARU (WO2008/123227) in view of the machine translation of ISHIMARU (WO2008/123227).
Unless otherwise noted, ISHIMARU will refer to the machine translation of ISHIMARU.
ISHIMARU teach on page 2 a lubricating composition that comprises:

(A) 0.01 to 0.2 mass % of a metal of a phosphorus-containing acid,
(B) 0.005 to 0.5 mass % of a metal type detergent as a metal amount, and
(C) an ashless dispersant as a nitrogen amount of 0.001 to 0.4%.
The composition is taught to be used for a wet-clutch for an engine.
ISHIMARU further teaches on page 18 that extreme pressure agents and antiwear agents other than (A) include zinc dithiophosphate.
ISHIMARU teaches on page 7 that the metal type detergent includes known detergents such as alkali metal or alkaline earth metal sulfonate detergent (component (B) of the current claims).
ISHIMARU teaches on pages 10 and 11 that the ashless dispersant may be succinimides modified by a boron.
The formula of the succinimide are taught in formulas (e) and (f). R7, R8, and R9 constituents on the succinimides are taught to be polybutenyl groups (component (C) of the current claims).
ISHIMARU teach on page 10 that the amount of ashless dispersant (C) is in an amount of nitrogen of 0.01 to 0.4 mass%.
ISHIMARU does not teach the kinematic viscosity of the lubricating oil composition at 40°C.
2/s to 10 mm2/s.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
ISHIMARU does not explicitly teach the usage of the lubricating oil compositions for cranes.
However, ISHIMARU teaches that on page 1 that the lubricating oil composition may be used for wet clutch or a four-cycle engine for a 2-wheeled vehicle.  ISHIMARU further teaches on page 24 that aside from 2-wheeled vehicle that the lubricants can be used for other internal combustion engines such as diesel engines and gas engines.
Cranes are known in the art to employ engines and it would be obvious to one of ordinary skill in the art to apply the lubricating oil compositions that ISHIMARU teaches to cranes comprising engines.
Regarding claim 3, ISHIMARU teaches on page 18 that the upper limit of zinc dithiophosphate is 0.2% by mass.
A prima facie case of obviousness exists wherein the claimed ranges overlap.

Regarding claim 7, ISHIMARU teaches on page 7 that the metal type detergents may also include alkali metal or alkaline earth metal salicylate detergent.
It would be well within one of ordinary skill in the art to not add alkali metal or alkaline earth metal salicylate detergent.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 8, ISHIMARU teaches the formula of the succinimides as taught on in formulas (e) and (f) on page 22 of the WO reference and explained on pages 10-11 of the Machine Translation.
Regarding claim 9, ISHIMARU teaches on page 12 the mass ratio of (B/N) is from 0.2 to 1.2.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 10, ISHIMARU teaches on page 12 the lower amount of the boron-containing succinimide is preferably 0.005% by mass to 0.2% in regards to the amount of elemental boron.
prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 11, ISHIMARU teaches on page 20 that other friction modifiers may be added that include aliphatic amines such as with an alkenyl group.
Regarding claims 12, ISHIMARU teaches on page 20 that the other friction modifiers may be used in combination with the invention.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 14, ISHIMARU teaches on page 1 that the lubricating compositions may be used for wet clutch.
Regarding claims 13 and 16-20, ISHIMARU does not explicitly teach the specific properties claimed.
However, ISHIMARU teaches a composition that is substantially similar to the one that is currently claimed and absent evidence to the contrary, one of ordinary skill in the art would expect that the compositions to have the same properties as the ones that are currently claimed.

s 1, 3-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUKI et al. (USPGPUB 2017/0198234).
Regarding claim 1, MATSUKI et al. teach lubricant oil compositions.
The lubricant oil composition is taught to have a less than 30 mm2/s for kinematic viscosity at 40°C.  (25 mm2/s to 55 mm2/s)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The lubricant oil composition comprises a base oil.  
The lubricant oil composition is also taught in paragraphs 47-49 to comprise a component (B) that is a phosphorus additive that includes dithiophosphate diesters and the zinc salts of these dithiophosphate diesters.
The amount of phosphorus additive is taught in paragraph 50 to be present from 300 to 800 ppm. (100 to 2000 ppm)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
MATSUKI et al. teach in paragraphs 74-75 to include a component (D) what comprises an alkali metal and/or alkaline earth metal-based detergents that include sulfonates.  
(1200 to 2000 ppm)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
MATSUKI et al. teach in paragraphs 30-33 a component (A) any boronated ashless dispersant that include boronated succinimide.  
The content of the boronated succinimide is taught in paragraph 41 to be from 100 to 500 ppm by mass.   (content of nitrogen atom derived from the ashless friction modifier is less than 500 ppm by mass) 
MATSUKI et al. do not explicitly teach the application of the lubricant composition is to a crane. 
However, MATSUKI et al. teach in paragraphs 1, 2, 3, 7 that the lubricant compositions are have excellent performance on gears and wet clutch.  
Cranes are known in the art to comprise gears and wet clutches and it would be obvious to one of ordinary skill in the art to be apply the lubricant compositions to a crane with a reasonable expectation of success.  
Regarding claim 3, the amount of phosphorus additive is taught in paragraph 50 to be present from 300 to 800 ppm. (500 to 2000 ppm)
prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 4, MATSUKI et al. teach in paragraphs 74-75 to include a component (D) what comprises an alkali metal and/or alkaline earth metal-based detergents that include sulfonates.  
Regarding claim 7, MATSUKI et al. teach in paragraphs 74-75 to include a component (D) what comprises an alkali metal and/or alkaline earth metal-based detergents that include salicylates.  
Regarding claim 8, MATSUKI et al. do not explicitly teach the formulas of the boronated succinimides used as component (A).
However, MATSUKI et al. teach examples of imide-based friction modifiers are taught in paragraph 70.

    PNG
    media_image1.png
    404
    564
    media_image1.png
    Greyscale

Wherein R5 and R6 are each independently an alkyl or alkenyl group, R7 and R8 are taught to be an alkylene group having 1 to 4 carbon atoms, n is an integer of 1 to 7, R9 is hydrogen or an alkyl or alkenyl group having 1 to 30 carbon atoms.
The amount of nitrogen in the imide-based friction modifier is taught in paragraph 73 to be preferably between 0.0005 to 0.4 percent by mass.  
It would be obvious to one of ordinary skill in the art to apply the formulas of the succinimides taught in component (C) and boronated to serve as component (A). 
Regarding claim 9, the mass ratio of boron to nitrogen is taught in paragraph 42 to be from 0.05 to 5.0.  (from 0.2 to 3.0)
(content of nitrogen atom derived from the ashless friction modifier is less than 500 ppm by mass) 
Regarding claim 11, component (A) is taught in paragraph 37 to include boronated polyamine, including an alkenyl group.  
Regarding claim 12, component (A) is further taught in paragraph 44 that examples of boron free ashless dispersants may also be used.  
MATSUKI et al. do not explicitly state the ratio of when more than one element is used as the ashless dispersant.
However, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 14, MATSUKI et al. teach in paragraphs 1, 2, 3, 7 that the lubricant compositions are have excellent performance on gears and wet clutch.  
Regarding claims 13, 16-17, MATSUKI et al. teach in paragraphs 144 that the lubricant compositions are tested with JASO M349.  
Regarding claims 13, 16-20, MATSUKI et al. do not explicitly teach the claimed properties that are claimed.
However, MATSUKI et al. teach a lubricant oil composition that is substantially similar to the one that is currently claimed.  Absent evidence to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 

However, the lubricant compositions are taught to be usable with wet clutches and vehicles and engines and cranes comprising wet clutches and engines are known in the art and it would be well within one of ordinary skill in the art to apply the lubricating oil compositions to cranes. 
Applicant argues that the prior art does not explicitly teach properties that are claimed.
However, the lubricant oil compositions that are taught are substantially similar to the one that is currently claimed.  Absent evidence to the contrary, the lubricant oil compositions taught comprise the same properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 ITOU et al. (USPGPUB 2007/0270320) teach a lubricant composition with excellent performance on gears.  ITOU et al. teach a base oil having a kinematic viscosity and 2-4 mass% of imide friction modifier.
IWAMOTO (CA2428307) teaches a lubricating oil composition that comprises ashless dispersant comprising an alkenyl succinimide, a zinc dialkyldithiophosphate, and an oxidation inhibitor.
IINO (WO 02014/156325A1) teaches a lubricant composition with excellent wet clutch properties that comprises an alkali metal —type cleaning agent and zinc dithiophosphate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771